UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2012 Commission file number 000-27279 GENMED HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 88-0390828 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Rontgenlaan 37, 2oetermeer, The Netherlands 2719DX (Address of principal executive offices) (Zip Code) Registrant'stelephone number including area code 011-31-793-630-129 Securities registered pursuant to Section 12(b) of the Exchange Act: None Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Common Stock $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes[X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [X] 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No[X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $2,045,000. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes[]No[] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 294,875,387 shares outstanding as of April 16, 2013 DOCUMENTS INCORPORATED BY REFERENCE None 2 GENMED HOLDING CORP. FORM 10-K TABLE OF CONTENTS Item # Description Page Numbers PART I 4 ITEM 1 BUSINESS 4 ITEM 1A RISK FACTORS 6 ITEM 1B UNRESOLVED STAFF COMMENTS 6 ITEM 2 PROPERTIES 6 ITEM 3 LEGAL PROCEEDINGS 6 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS 7 PART II 7 ITEM 5 MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 7 ITEM 6 SELECTED FINANCIAL DATA 9 ITEM 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 12 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 27 ITEM 9A CONTROLS AND PROCEDURES 27 PART III 28 ITEM 10 DIRECTORS, EXECUTIVE OFFICERS, CORPORATE GOVERNANCE 28 ITEM 11 EXECUTIVE COMPENSATION 29 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 29 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 30 ITEM 14 PRINCIPAL ACCOUNTANTS FEES AND SERVICES 32 PART IV 33 ITEM 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 33 SIGNATURES 34 EXHIBIT31.1 SECTION EXHIBIT31.2 SECTION EXHIBIT 32.1 SECTION EXHIBIT 32.2 SECTION 3 PART I ITEM 1.BUSINESS FORWARD-LOOKING STATEMENTS; This annual report contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that involve risks and uncertainties. In addition, Genmed Holding Corp., (formerly Satellite Newspapers Corp.) (the “Company”), may from time to time make oral forward-looking statements. Actual results are uncertain and may be impacted by many factors. In particular, certain risks and uncertainties that may impact the accuracy of the forward-looking statements with respect to revenues, expenses and operating results include without imitation; cycles of customer orders, general economic and competitive conditions and changing customer trends, technological advances and the number and timing of new product introductions, shipments of products and components from foreign suppliers, and changes in the mix of products ordered by customers. As a result, the actual results may differ materially from those projected in the forward-looking statements. Because of these and other factors that may affect the Company’s operating results, past financial performance should not be considered an indicator of future performance, and investors should not use historical trends to anticipate results or trends in future periods. Summary The Company is actively seeking to develop its business of the sale and distribution of generic drugs through its wholly owned subsidiary Genmed B.V. Previous Operations – General Genmed Holding Corp. was originally formed as Beck & Co., Inc., a Nevada corporation on April 14, 1998, to operate as a specialty retailer of fine jewelry. Subsequent to its formation, the Company engaged in several acquisitions, name changes, and changes in the Company’s operations.From July 29, 2000 until August 27, 2002, the Company developed fuel cell technologies for commercial and industrial use as GreenVolt Corp., an Ontario, Canada corporation.On August 27, 2002, Satellite Holdings, Ltd., a corporation organized under the laws of Turks & Caicos, acquired a majority of the issued and outstanding common stock of the Company, and on August 28, 2002, the Company changed its name to Satellite Enterprises Corp. On June 20, 2003, the Company entered into a Rights Agreement with Satellite Newspapers Worldwide NV, a corporation organized under the laws of The Netherlands (hereinafter, “Satellite Newspapers”) whereby the Company was the exclusive distributor to promote the sale and/or lease of Satellite Newspapers’ newspaper kiosks and the associated content distribution technology for which Satellite Newspapers had developed the technology and owned the patents.In October 2003, Satellite Newspapers sold its patents, software and trademarks to Media Finance en Suisse Holding GmbH, a Swiss corporation (hereinafter, “Media Finance”). Thereafter, Media Finance set up an operating subsidiary, Satellite Newspapers Suisse GmbH, a Swiss corporation (hereinafter, “Satellite Swiss”). Media Finance granted Satellite Swiss a twenty-year exclusive license to distribute all satellite derived contents for the purpose of commercializing their product under a revenue sharing arrangement and on November 26, 2003, the Company entered into a Stock Purchase Option Agreement with Media Finance for the purchase of 100% of Satellite Swiss. On February 15, 2004, the Company exercised its option and acquired 100% of Satellite Swiss. Satellite Swiss consisted of two subsidiaries, Satellite Newspapers Content BV, a Dutch corporation, and Satellite Newspapers Trading BV, a Dutch corporation, which had the production rights to produce and sell the kiosks. In June 2005, Swiss Satellite incorporated two new Swiss subsidiary entities. Satellite Newspapers Content GmbH and Satellite Newspapers Trading GmbH. Except for the Development and Network Management, the Swiss Companies took over all activities from the Dutch Companies. On November 30, 2005, the Company changed its name from Satellite Enterprises Corp. to Satellite Newspapers Corp. and the Company’s quotation symbol on the OTC Bulletin Board changed from SENR to SNWP. On October 1, 2006, Satellite Newspapers Suisse GmbH, Satellite Newspapers Content GmbH, Satellite Newspapers Trading GmbH, the Swiss operating company’s of Satellite, ceased operations. Such companies were unable to fund their ongoing operations and cover their expenses.From October 1, 2006 to April 17, 2008, the Company has had no operations and generated no revenue. On January 23, 2007, Satellite Newspapers Suisse GmbH, Satellite Newspapers Content GmbH, and Satellite Newspapers Trading GmbH were declared bankrupt by the court in Zug, Switzerland. 4 On October 22, 2007, the Company's board of directors and majority of its shareholders approved by means of a written resolution to effect a 2000-to-1 reverse stock split of the Company's issued and outstanding common stock, par value $.001 per share, pursuant to which each two thousand (2000) shares of the Company’s issued and outstanding Common Stock would be combined and consolidated into one share of common stock and to authorize the board of directors of the Company to amend its Articles of Incorporation by issuing, without further shareholder action, one or more series of preferred stock from its authorized 500,000,000 shares of preferred stock. On January 28, 2008, the reverse stock split of the Company became effective. On December 12, 2007, the Company's board of directors and majority of its shareholders approved a change of the Company’s corporate name from Satellite Newspapers Corp. to Genmed Holding Corp. by filing an amendment to its Articles of Incorporation with the Secretary of State of the State of Nevada on December 12, 2007. On April 17, 2008, the Company acquired, by a Stock Exchange Agreement, GenMed B.V. (“Genmed B.V.”), a company organized in The Netherlands, which is engaged in the production and distribution of generic drugs.Genmed B.V. maintains a network of manufacturing and distribution relationships in The Netherlands, Belgium, Luxembourg, United Kingdon, Ireland, Germany and France as well as some other countries located outside the European Union to supply low cost generic drugs to retail chains. Genmed B.V. currently is seeking contracts with retail chains and government agencies and multi-national corporations in the previous mentioned countries and is currently also in the process of obtaining registrations for its product in Spain, Poland, Czech Republic, Slovakia and the Baltic States. Genmed is currently seeking to develop its business of the sale and distribution of generic drugs through its wholly owned subsidiary Genmed B.V. Governmental Regulation The Company is, and will continue to be, subject to several and varying governmental regulations. In general, as a generic drug seller and distributor, the Companyis subject it to environmental, public health and safety, land use, trade and other governmental regulations, and national, state, or local taxation or tariffs.The Company’s management will endeavor to ascertain and comply with all applicable to the business of the Company. However, it may not be possible to predict with any degree of accuracy all applicable regulations or the impact of government regulation, and, compliance with such regulation will require certain efforts and resources of the Company. Employees Besides its officers, the Company presently employs one employee, who is solely responsible for the sales and marketing of the Company’s product(s) within the European Union. Management of the Company expects to use consultants, attorneys, and accountants as necessary, and does not anticipate a need to engage any other full-time employees until absolutely necessary for the operations of the Company. The need for employees and their availability will be addressed in connection with the scope and requirements of the operations of the Company. Risk Factors Financial position of the Company, working capital deficit; report of independent registered public accounting firm. During the fiscal year 2012, the Company successfully filed several variations to its current product in 7 EU member states. Filing of these variations were necessary in order for the Company to expand its current registrations to 7 additional EU member states. During fourth quarter of 2012, after the approval of the variations, the Company has started two registration processes to expand its current registration for Paracetamol, to 7 additional EU member states, among them are Spain, Czech Republic, Poland, Slovakia and the Baltic States. The Company is facing delays in both registration processes, but expects to have one of these processes to be completed during the second quarter of 2013. Due to the fact that the Company was obliged to file for the variations with the appropriate authorities and the delay in the registration processes, the Company was not able to generate revenues, through the sales of Paracetamol, during the fiscal year ended December 31, 2012. The Company, which is to be considered as a startup Company in this business, is currently developing its business of the sale and distribution of generic drugs and strives to start generating revenues through the sales of generic drugs in 2013. The Company makes no assurances that the Company will generate sufficient revenues through its operations and be able to continue as a going concern. 5 The independent registered public accounting firm's report on the Company’s financial statements for the year ended December 31, 2012, contains an explanatory paragraph regarding the Company’s ability to continue as a going concern.See “Item 8. Financial Statements and Supplementary Data,” herein. Risks of Leverage.The Company has, and likely will continue to, incur substantial borrowings, notes, debentures, and/or other Company debt for the purpose of developing Company operations and for financing the expansion and growth of the Company, including the possible acquisition of other companies.Any amounts borrowed will depend among other things, on the condition of financial markets.Acquisitions of equipment, vehicles, or other companies purchased on a leveraged basis generally can be expected to be profitable only if they generate, at a minimum, sufficient cash revenues to pay interest on, and to amortize, the related debt, to cover operating expenses and to recover the equity investment.The use of leverage, under certain circumstances, may provide a higher return to the shareholders but will cause the risk of loss to the shareholders to be greater than if the Company did not borrow, because fixed payment obligations must be met on certain specified dates regardless of the amount of revenues derived by the Company.If debt service payments are not made when due, the Company may sustain the loss of its equity investment in the assets securing the debt as a result of foreclosure by the secured lender.Interest payable on Company borrowings, if any, may vary with the movement of the interest rates charged by banks to their prime commercial customers.An increase in borrowing costs due to a rise in the “prime” or “base” rates may reduce the amount of Company income and cash availability for dividends. Competition. Genmed hopes to provide the European countries with generic drugs at lower prices than other suppliers. To do this, the Company intends to make agreements with manufacturers outside the EU who produce drugs that meet EU and FDA standards. Such manufacturers are able to offer a complete assortment of drugs, and their factory sales prices are considerably lower than those of the generics that are being sold in the EU at this moment. Because of this,Genmed hopes to have a strong price advantage over its competitors. We expect to conduct our business with a low overhead, lower than that of the other companies in this market. This is possible because Genmed will execute its affairs as much as possible as an agency in order to keep its costs low. The main activity of the agency is to provide the registration requirements and quality control. Our buyers will take care of the logistics, storage and marketing. Genmed will take a fee for the registration ownership of the drugs and a commission on the delivered goods. In the many pharmaceutical markets, this is a unique business model. ITEM 1A.RISK FACTORS Smaller reporting companies are not required to provide the information required by this item. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Currently, we lease our office space at Röntgenlaan37, 2oetermeer, The Netherlands; our telephone number is 011-31-793-630-129. ITEM 3.LEGAL PROCEEDINGS From time to time, the Company may be a party to litigation or other legal proceedings that we consider to be part of the ordinary course of our business. 6 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS During the year ended December 31, 2012, the Company had no submission of matters to a vote of security holders. PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY,RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted on the OTC Electronic Bulletin Board under trading symbol “GENM.”For the periods indicated, the following table sets forth the high and low bid prices per share of common stock. These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. HIGH LOW FISCAL YEAR ENDED DECEMBER 31, 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ FISCAL YEAR ENDED DECEMBER 31, 2012 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ FISCAL YEAR ENDING DECEMBER 31, 2013 First Quarter $ $ As of April 16, 2013, there were 294,875,387 shares of common stock of the Company issued and outstanding. The closing price for the Company's Common Stock on April 16, 2013, was $0.01 per share. Dividends It has been the policy of the Company to retain earnings, if any, to finance the development and growth of its business. 7 Notes In August 2010, the Company requested the related note holders and its officers to subordinate the loans and unpaid interest as well as unpaid fees and salaries receivable from the Company to all bonds (see Note F) that have been issued and will be issued for the term of such bonds. At August 25, 2010, the Company and the related note holders as well as the officers of the Company entered into various subordination agreements, subordinating a total amount of approximately $960,000. The new notes bear an annual interest of 7.8%, payable each calendar quarter and include an option to convert the subordinated amounts into shares of Common Stock of the Company at a fixed conversion price of $0.04 per share.A beneficial conversion feature of approximately $960,000 was recorded as part of this conversion and is being amortized as interest expense over the term of the bonds, which is four years. On December 8, 2010, two subordinated note holders sold their note and other amounts receivable from the Company including the unpaid interest to an unrelated party. The Company issued a new 10% Secured Convertible Debenture with the new party.The new note is issued for the amount of $855,960, bears an annual interest rate of 10% and is convertible into shares of the Company’s Common Stock equal to the lesser of (i) $0.02 per share, or (ii) if the shares are quoted, listed or admitted to trading on the OTCBB, any national securities exchange or quotation system, 50% of the lowest “Bid”price on the date of conversion. The debenture is subordinated to all outstanding Bond Agreements of the Company as the debt originated from the conversion of subordinated debt agreements. A beneficial conversion feature of approximately $149,000, after adjusting for the unamortized amount of $706,875 which remained on theAugust 25, 2010 subordinated debt, was recorded as part of this conversion. The discount is being amortized over the term of the bonds, which is four years. The 10% Secured Convertible Debenture is secured by a grant of first priority security interest in all of the assets of the Company. On December 8, 2010, the Company and a subordinated note holder, agreed upon the conversion of the subordinated note, including the unpaid interest and any other amount owed to him, and to issue a new 10% Secured Convertible Debenture. The new note is issued for the amount of $132,914, bears an annual interest rate of 10% and is convertible into shares of the Company’s Common Stock equal to the lesser of (i) $0.02 per share, or (ii) if the shares are quoted, listed or admitted to trading on the OTCBB, any national securities exchange or quotation system, 50% of the lowest “Bid”price on the date of conversion. The debenture is subordinated to all outstanding Bond Agreements of the Company as the debt originated from the conversion of subordinated debt agreements. A beneficial conversion feature of approximately $39,000, after adjusting for the unamortized amount of $93,750 which remained on the August 25, 2010 subordinated debt, was recorded as part of this conversion. The discount is being amortized over the term of the bonds, which is four years. The 10% Secured Convertible Debenture is secured by a grant of first priority security interest in all of the assets of the Company. On June 10, 2011, the Company and a subordinated note holder, agreed upon the conversion of the subordinated note into shares of the Company’s Common Stock. An amount of $70,757 was converted at $0.04 per share into 1,768,928 shares of the Company’s Common Stock. On December 14, 2011, the Company and a subordinated note holder, agreed upon the conversion of the subordinated note and the unpaid interest on the note into shares of the Company’s Common Stock. An amount of $39,645 was converted at $0.04 per share into 991,121 shares of the Company’s Common Stock. On December 14, 2011, the Company and the holder of the 10% Secured Convertible Note agreed upon the conversion of the note and the unpaid interest into shares of the Company’s Common Stock. An amount of $137,328 was converted at $0.01 per share into 13,732,787 shares of the Company’s Common Stock. On December 14, 2011, the Company and the holder of the 10% Secured Convertible Note agreed upon the conversion of the note into shares of the Company’s Common Stock. An amount of $855,960 was converted at $0.01 per share into 85,595,977 shares of the Company’s Common Stock. Amortization of the discounts amounted to $1,066,198 and $424,908 during the years ended December 31, 2011 and 2010, respectively. Following the conversions of the loans and notes into shares of the Company’s Common Stock on December 14, 2011, there are no longer subordinated convertible debentures to related parties of the Company as per December 31, 2011. The Company has received other loans from individuals related to the Company at various times for working capital and to fund required operating expenses.These advances are unsecured and are free frominterest. The amounts outstanding at December 31, 2012 and December 31, 2011 aggregate $39,657 and $38,850, respectively. On December 31, 2012, the Company has received a loan in the amount of EUR 40,000 ($52,876) from an individual related to the Company to fund required operating expenses. This loan is unsecured, interest free and due on demand. 8 Notes (Bonds) During the third and fourth quarters of 2010, as part of the implementation of its business plan, the Company issued approximately €866,000 ($1,147,500) in bonds. During the year ended December 31,2011 and 2012, the Company issued an additional€1,072,000 (approximately $1,496,391) and €65,000 (approximately $85,986) in bonds, respectively. In connection with the financing, the Company paid approximately a total of $105,864 in financing fees.These fees were deferred and will be amortized over the term of the related notes. During 2012, $26,337 of these fees had been amortized resulting in a balance of $62,253 as of December 31, 2012. The bonds have a term of 48 months and, depending on the participated amount, bear an annual interest rate of 7.4% or 7,8%. The Bonds are recallable, after 10, 22 or 34 months, with a notice of two months and with a penalty of 10% of the value of the bond, up to a yearly maximum of 5% of the total funds received through the issuances of such bonds. Buyback requests will be handled in order of entries. During the first and second quarter of 2011, the Company has also entered into addendum agreements with some of the bondholders for a conversion feature, whereby the bondholder has the right to convert the bond, or a portion of it, during the term of the bond into shares of the Company’s common stock at prices ranging between $0.13 and $0.50 per share. Holders of approximately $1,989,950 of bonds may convert the bonds into 12,450,282 shares of commonstock. In July of 2012, the Company granted a request from a Bond Holder to buy back his bond. The Company paid the full amount of the bond, €20,000 (approximately $26,400), less administration fees. ITEM 6.SELECTED FINANCIAL DATA Smaller reporting companies are not required to provide the information required by this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS When used in this report on Form 10-K, the words "may," "will," "expect," "anticipate," "continue," "estimate," "project," "intend," and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 regarding events, conditions, and financial trends that may affect the Company's future plans of operations, business strategy, operating results, and financial position. Persons reviewing this report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and that actual results may differ materially from those included within the forward-looking statements as a result of various factors. Such factors are discussed under the headings "Item 1. Business," and "Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations," and also include general economic factors and conditions that may directly or indirectly impact the Company's financial condition or results of operations. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Moreover, we do not assume responsibility for the accuracy and completeness of such forward-looking statements. We are under no duty to update any of the forward-looking statements after the date of this report to conform such statements to actual results. The Company cautions readers not to place undue reliance on any forward-looking statements, which speak only as of the date made, are based on certain assumptions and expectations which may or may not be valid or actually occur, and which involve various risks and uncertainties, including but not limited to the risks set forth above. In addition, sales and other revenues may not commence and/or continue as anticipated due to delays or otherwise. As a result, the Company’s actual results for future periods could differ materially from those anticipated or projected. 9 Overview On December 12, 2007, the Company's board of directors and majority of its shareholders approved a change of the Company’s corporate name from Satellite Newspapers Corp. to Genmed Holding Corp. by filing an amendment to its Articles of Incorporation with the Secretary of State of the State of Nevada on December 12, 2007. On April 17, 2008, the Company acquired, by a Stock Exchange Agreement, GenMed B.V. (“Genmed B.V.”), a company organized in The Netherlands, which is engaged in the production and distribution of generic drugs.Genmed B.V. maintains a network of manufacturing and distribution relationships in The Netherlands, Belgium, Luxembourg, United Kingdon, Ireland, Germany and France as well as some other countries located outside the European Union, to supply low cost generic drugs to retail chains.Genmed B.V.’s most popular product is Paracetamol (acetaminophen), a generic form of Tylenol. Genmed B.V. currently is seeking contracts with retail chains and government agencies and multi-national corporations in the previous mentioned countries and is currently also in the process of obtaining registrations for its product in Spain, Poland, Czech Republic, Slovakia and the Baltic States. Genmed is currently seeking to develop its business of the registration, sale and distribution of generic drugs through its wholly owned subsidiary Genmed B.V. Results of Operations Comparison of the Years Ended December 31, 2012 and 2011 Revenues. During the fiscal year ended December 31, 2012, the Company had minimal sales compared to no sales during the fiscal year ended December 31, 2011. This is because the Company had to submit additional variations to its current product registration and sales licenses in order to be allowed to start with marketing of its product. Currently the Company is expanding its current product registration to 7 additional EU countries and awaiting the grant of the Marketing Authorization for these countries from the local Authorities. Selling, General, and Administrative Expenses. The Company incurred selling, general, and administrative expenses of $1,108,512 during the fiscal year ended December 31, 2012 compared to $2,197,461 during the fiscal year ended December 31, 2011. Such decrease was due primarily to the fact that it has temporarily ceased the issuances of interest bearing bonds and as such incurred less in consulting expenses. During the year ended December 2011, the Company paid $850,000 dollars of such consulting expenses through the issuance of new shares of the Company’s Common Stock, while it did not have such expenses for the year ended December 31, 2012 Depreciation and Amortization. The Company incurred $3,359 in depreciation and amortization during the fiscal year ended December 31, 2012, compared to $3,576 in depreciation and amortization during the fiscal year ended December 31, 2011. Research and Development. The Company incurred $108,680 in research and development expenses during the fiscal year ended December 31, 2012, compared to $92,671 in such expenses during the fiscal year ended December 31, 2011. Such increase is due to the effect that the Company, since it was granted multiple Marketing Authorizations for itsproduct, is obligated to hire a Contract Safety Surveillance Organization that monitors the ever-changing landscape of regulatory requirements, compliance and patient safety. Operating Losses. As a result, the Company incurred a net operating loss of $1,219,672 during the fiscal year ended December 31, 2012 compared to a net operating loss of $2,293,708during the fiscal year ended December 31, 2011. 10 Other Income (Expenses). The Company incurred, an income on foreign exchange of $14,353, incurred interest expenses of ($198,029), amortized deferred financing costs $(26,337) in the aggregate amount of ($210,013) during the fiscal year ended 2012, compared to an income on foreign exchange of $27,481, interest expenses of ($264,268), amortized debt discount $(2,419,306),amortized deferred financing costs $(18,181) and a loss on derivative $(473,981) in the aggregate amount of ($3,148,155) during the fiscal year ended December 31, 2011. Net Loss.The Company incurred a net loss of $1,429,685 during the fiscal year ended December 31, 2012, compared to a net loss of $5,441,863 during its fiscal year ended December 31, 2011. Liquidity and Capital Resources At December 31, 2012, we had a negative working capital of $530,091. Cash Flows Net cash used in operating activities was ($993,116) for the year ended December 31, 2012 and ($1,223,327) for the year ended December 31, 2011. Net cash provided by financing activities was $110,250 and $1,284,358 for the year ended December 31, 2012 and 2011, respectively. The net cash provided by financing activities for the year ended December 31, 2011 consisted primarily of proceeds from the issuance of bonds payable. Our auditors have raised, in their current audit report, a substantial doubt about our ability to continue as a going concern. We will be unable to continue as a going concern in the event we are not able to raise capital and are successful in seeking a business acquisition. Until such time as sufficient capital is raised, we intend to limit expenditures for capital assets and other expense categories. The Company must currently rely on corporate officers, directors and outside investors in order to meet its budget. If the Company is unable to obtain financing from any of one of these aforementioned sources, the Company would not be able to complete its financial obligations. Limited commitments to provide additional funds have been made by management and other shareholders. We cannot provide any assurance that any additional funds will be made available on acceptable terms or at all. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on us. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Smaller reporting companies are not required to provide the information required by this item. 11 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CONTENTS Report of Independent Registered Public Accounting Firm - MaloneBailey, LLP Page F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Changes in Stockholders’Equity F-6 Notes to Financial Statements F-7 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Genmed Holding Corp. Zoetermeer, The Netherlands We have audited the accompanying consolidated balance sheets of Genmed Holding Corp. and its subsidiary (collectively, the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders' deficit, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the accompanying consolidated financial statements of Genmed Holding Corp. and its subsidiary present fairly, in all material respects, their consolidated financial position as of December 31, 2012 and 2011, and the consolidated results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note A, the Company has incurred a series of net losses resulting in negative cash flow from operations during the year ended December 31, 2012. These conditions raise substantial doubt as to the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note A. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP MaloneBailey, LLP Houston, Texas April 16, 2013 13 GENMED HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ VAT receivable Deferred financing costs, Net Prepaid Expenses Total Current Assets EQUIPMENT, net accumulated depreciation of $15,627 and $11,926 at December 31, 2012 and December 31, 2011, respectively Deferred financing costs, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued salaries Accrued expenses Accrued expenses - related parties Loans payable to related parties Total Current Liabilities LONG TERM LIABILITIES Bonds payable, net of discount of $0 and $179,337 at December 31, 2012 and December 31, 2011, respectively Total Long Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Class A Convertible Preferred Stock, par value $0.001; authorized 500,000,000 shares; there were no shares issued and outstanding at December 31, 2012 and December 31, 2011, respectively. - - Common stock, par value $0.001; authorized 500,000,000 shares; issued and outstanding- 294,875,387 shares at December 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders'Equity (Deficit) $ $ See accompanying notes to consolidated financial statements F 3 14 GENMED HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS AND OTHER COMPREHENSIVE LOSS For the Years Ended December 31, NET SALES $ $
